179 Mich. App. 748 (1989)
446 N.W.2d 546
ECCO, LIMITED
v.
BALIMOY MANUFACTURING CO, INC
Docket No. 109178.
Michigan Court of Appeals.
Decided August 22, 1989.
Lyle Andrew Peck, for Central Savings Bank.
Brian A. Peppler, for May Industries, Inc., doing business as KLZ Screw Products Company.
*749 Before: MURPHY, P.J., and MacKENZIE and GRIFFIN, JJ.
PER CURIAM.
As relevant to the present appeal, this case involves claims by ECCO Limited and KLZ Screw Products Company against Central Savings Bank. ECCO and KLZ supplied parts and materials to Balimoy Manufacturing Company, a munitions manufacturer under contract with the United States Department of Defense. To alleviate suppliers' concerns about Balimoy's solvency, Central Savings Bank agreed to receive Balimoy's payments from the government and to pay the suppliers on behalf of Balimoy. Balimoy closed in 1982, prompting this action to recover monies owed. The case was eventually tried to a jury on the theory of promissory estoppel. The jury awarded KLZ damages of $78,114.13 plus interest and awarded ECCO $12,633.73 in damages plus interest. Central Savings Bank appeals as of right.
Central Savings Bank first contends that the trial court erred in allowing KLZ to try its claim of promissory estoppel before a jury. Despite the merger of law and equity in Michigan, there remains a constitutional right to have equitable claims decided by a court of equity rather than a jury. Dutka v Sinai Hosp of Detroit, 143 Mich. App. 170, 173; 371 NW2d 901 (1985), lv den 424 Mich. 891 (1986). See also Brown v Kalamazoo Circuit Judge, 75 Mich. 274, 284; 42 N.W. 827 (1889); Abner A Wolf, Inc v Walch, 385 Mich. 253, 259; 188 NW2d 544 (1971); Smith v University of Detroit, 145 Mich. App. 468, 469; 378 NW2d 511 (1985). If a matter is "traditionally equitable," no right exists to a determination by a jury. Fredal v Forster, 9 Mich. App. 215, 228; 156 NW2d 606 (1967). See also Emerson v Arnold (After Rem), 92 Mich. App. 345, 353; 285 NW2d 45 (1979); Chamberlain v Eddy, *750 154 Mich. 593, 604-605; 118 N.W. 499 (1908); Detroit Trust Co v Struggles, 283 Mich. 471, 477; 278 N.W. 385 (1938); Dutka, supra, p 173.
Conversely the right to a trial at equity is present whenever the jurisdiction of equity is unquestioned. Abner A Wolf, Inc, supra, p 266.
Central Savings Bank correctly argues that promissory estoppel is a traditionally equitable doctrine. It is based on the idea that a particular promise must be enforced if injustice is to be avoided. Malik v William Beaumont Hosp, 168 Mich. App. 159, 172; 423 NW2d 920 (1988); Nygard v Nygard, 156 Mich. App. 94, 100; 401 NW2d 323 (1986). If equity jurisdiction is appropriate for all actions based on "traditionally equitable" doctrines, it would appear that KLZ's promissory estoppel theory should have been heard by the court alone. See Fredal v Forster, supra, p 228.
However, in addition to the assertion of a traditionally equitable claim, equity jurisdiction also requires that a plaintiff seek traditionally equitable relief. Thus, equity has jurisdiction where complete protection and relief requires the cancellation of written instruments, the rescission of a transaction, or other specific relief of an equitable character. Hudson v Maher, 55 Mich. App. 90, 93; 222 NW2d 47 (1974), citing Haylor v Grigg-Hanna Lumber & Box Co, 287 Mich. 127, 133; 283 N.W. 1 (1938); First Baptist Church v Solner, 341 Mich. 209, 217; 67 NW2d 252 (1954). See also Hosner v Brown, 40 Mich. App. 515, 539; 199 NW2d 295 (1972); Robair v Dahl, 80 Mich. App. 458, 461; 264 NW2d 27 (1978); Kahoun v Metropolitan Life Ins Co, 12 Mich. App. 441, 445; 162 NW2d 922 (1968).
In the present case, damages, and not specific equitable relief, were the requested remedy. A case that involves solely money damages presents a legal issue for the jury. No question has been *751 raised about the adequacy of this legal remedy, and defendant does not argue that the trial judge should have kept the case from the jury in order to shape an appropriate equitable remedy. Equity will not take jurisdiction where there is a full, complete, and adequate remedy at law, unless it is shown that there is some feature of the case peculiarly within its jurisdiction. Excelsior Wrapper Co v Yund, 176 Mich. 372, 376; 142 N.W. 353 (1913), quoting Detroit Trust Co v Old Nat'l Bank of Grand Rapids, 155 Mich. 61; 118 N.W. 729 (1908).
We recognize that in cases involving both equitable and legal issues, juries may decide factual issues relating to a claim for money damages, while judges retain the authority to determine the facts as they relate to equitable remedies such as specific performance or injunction. See Smith, supra, p 479; Dutka, supra, p 174. Moreover, where a plaintiff seeks damages in addition to equitable relief such as specific performance or an accounting, the question of damages may be decided without a jury. See generally 3 Martin, Dean & Webster, Michigan Court Rules Practice (3d ed), pp 139-140. In this case, however, relief in the form of money damages was not incidental to an equitable remedy; it was the only relief requested. Equity jurisdiction would not have been appropriate here. It was not error for the trial court to send this case to the jury.
Central Savings Bank also argues that it was denied a fair trial because it was not allowed to impeach ECCO's president and sole witness by inquiring into his 1984 disbarment from the practice of law. In arguing that the trial judge abused his discretion, Central Savings Bank relies heavily on Anderson v Harry's Army Surplus, Inc, 117 Mich. App. 601; 324 NW2d 96 (1982). Anderson involved a tent fire caused by a heater. The defendants *752 had been barred from introducing evidence of the plaintiff's consumption of beer and marijuana prior to the fire. This Court reversed, concluding that exclusion of the evidence presented the jury a distorted view of the events surrounding the accident. 117 Mich. App. 609.
The present case differs substantially from Anderson. Here, Central Savings Bank was not permitted to impeach a witness with reference to past events unrelated to the facts in issue. A more appropriate case for comparison is Lehr v Rogers, 16 Mich. App. 585; 168 NW2d 636 (1969). Lehr involved a traffic accident. The plaintiff was prevented from questioning the defendant about his discharge from employment for stealing and about his dishonesty during that investigation. This Court held that the trial court's decision to exclude this cross-examination into the defendant's credibility was "within the court's discretion and no abuse has been shown to us. Receiving such testimony would not have been error, but the denial of it is discretionary." 16 Mich. App. 587.
Similarly, in this case, the trial court did not abuse its discretion in prohibiting evidence of the witness' disbarment. While the witness' conduct leading to his disbarment was probative of credibility, the potential prejudicial effect of the evidence was great. There was no evidence that ECCO was involved in dishonest conduct. The unfair prejudicial effect of the evidence of unrelated past conduct substantially outweighed its probative value. MRE 403.
Affirmed.
MURPHY, P.J., concurred in the result only.